STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 15 were modified in an amendment filed in conjunction with a Request for Continued Examination (RCE) on November 1, 2021.
Claims 1-21 are pending and are allowed.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments in the Remarks submitted in the November 1, 2021, amendment with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection of the claims under 35 U.S.C. § 103 is withdrawn. 
Applicant presents the argument that the combination of the cited references does not teach the amended independent claims.  Specifically, Applicant argues that “Krinke fails to teach or suggest "in response to selecting the first option, initiating a consolidation of the one or more existing consistent states on the VM including: searching for hierarchies and delta disks to combine the one or more existing consistent states on the VM without violating data dependency, and removing redundant disks to improve VM' s performance and to save storage space," and "in response to selecting the second option, initiating a deletion of the one or more existing consistent states on the VM including: removing the one or more existing consistent states on the VM, wherein one or more existing consistent states are consolidated and written to a parent consistent state disk and merged with the VM base disk"” as described in the amended claims.
Upon consideration of Applicant’s arguments and the amended independent claims 1, 8, and 15, the Examiner agrees.  
Krinke teaches handling a request to “back up” an information asset (which may be a virtual machine) by attempting to recover a consistent image of the information asset (virtual machine) from a snapshot subset, but does not explicitly teach handling a request to “revert” a virtual machine to a previously backed up consistent state.  McInerney teaches a method for storing and restoring data which “includes displaying a current view, initiating a history view, the history view including two or more visual representations of corresponding earlier versions of the current view, identifying a selection of an item in a visual representation, receiving an input to delete the selected item, and deleting each instance of the selected item in the history view” (McInerney: Col. 1, Lines 45-53).  Okada teaches a backup process which includes prompting the user with “ADD” and “DELETE” buttons to provide options for adding and deleting backup tapes.  
While the combination of Krinke, McInerney, and Okada would suggest to one of ordinary skill in the art the ability to revert a virtual machine to a consistent state using a prompt, the combination of the cited references does not explicitly teach or reasonably suggest the combination of searching for hierarchies and delta disks to combine the one or more existing consistent states on the VM without violating data dependency and removing redundant disks to improve VM’s performance and to save storage space, as described in the amended independent claims.  Further search of the prior art found no prior art which explicitly teaches or reasonably suggests, either alone or in combination, the limitations of the amended independent claims when the claims are considered as a whole.  Independent claims 8 and 15, as amended, contain similar limitations as the amended claim 1. 
Accordingly, claims 1-21 are allowed.  
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113